DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention in the reply filed on March 18, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 18, 2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).




Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant has submitted large amount of Information Disclosure Statements and/or huge amount of references and/or reference(s) which are very hefty.  Where applicants point the Examiner to large reference or references without citing a specific portion or page, the Examiner will not pour over the documents to extract the relevant information,  Ernst Haas Studio, Inc. v. palm Press, Inc. 164 F.3rd 110, 112 (2d Cir. 1999), Winer International Royalty Corp. v. Wang, 202 F3d 1340, 1351 (Fed. Cir. 2000). It is not true, if applicants present an overload of irrelevant or non-probative references, somehow the irrelevancies DeSilva v. DiLeonardi, 181 F.3d 865, 867.  Information Disclosure Statements must make all relevant information accessible to the Examiner, rather ask him to play archaeologist with the references, Shiokawa v. Maienfisch, 56 USPQ2d 1406, 1413 and LeVeen v. Edwards 57 USPQ2d 1406, 1413. With this in mind, the Information Disclosure Statement has been considered. 

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).

(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.



Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because repeats a claim.  The Abstract is towards the disclosure, not the claims.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The specification mostly repeats of the claims starting on page 13, so it seems there are two different sets of claims, where there is only allowed a single set of claims.  It is also referring to paragraphs 1, 2, etc. which begins in the specification so the specification does not make much sense.  35 USC §112(b) states: “CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”  The Examiner will assume the claims does not start on page 13 are not the claims, but the claims which starts on page 19.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8-12, 14, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2016/0044639 (Yi, et al).
Yi, et al discloses a method for use in a mobile communications network (figure 1).  The mobile communications network (figure 1) comprising a plurality of infrastructure equipment (#E-UMTS, CN, AG, eNodeB) each providing wireless connectivity within at least one cell (figures 2A, 7, paragraph 8, 15, 26, etc.) and a communications device (figure 5) configured to communicate wirelessly with at least a first of the infrastructure equipment (#20) including by the use of a radio bearer (paragraph 50, 5, 76, etc.).  


    PNG
    media_image1.png
    438
    501
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    552
    454
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    486
    628
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    608
    536
    media_image4.png
    Greyscale

Regarding claim 4, the cells are arranged into a master cell group (figure 7, #MCG) under control of the first infrastructure equipment (#MeNB), the first infrastructure equipment (#MeNB) being a master infrastructure equipment (#MeNB), and a secondary cell group (#SCG) under control of a secondary infrastructure equipment (#SeNB), and the 

    PNG
    media_image5.png
    279
    524
    media_image5.png
    Greyscale

Regarding claim 8, the change in the header of the data packets comprises toggling the value of a bit, note paragraphs 130 and 132.

    PNG
    media_image6.png
    393
    495
    media_image6.png
    Greyscale

Regarding claim 9, the value of the bit is toggled for a predetermined time after the re-establishment of the radio link control protocol layer of the first infrastructure equipment note paragraphs 132-134, figure 5, #E-UMTS, CN, AG, eNodeB.

    PNG
    media_image7.png
    270
    455
    media_image7.png
    Greyscale

Regarding claim 10, the communications device (figure 5) re- establishes its radio link control protocol layer in response to the reconfiguration message, and subsequently discards from a buffer of the communications device one or more data packets with headers that have not been changed by the first infrastructure equipment (#E-UMTS, CN, AG, eNodeB) in response to the determination. note Abstract, paragraphs 10, 11, 15, 16, 113, 119, etc.

    PNG
    media_image8.png
    383
    499
    media_image8.png
    Greyscale

Regarding claim 11, the communications device re- establishes its radio link control protocol layer in response to the reconfiguration message, and subsequently, controls the storage of received data packets with headers that have or have not been changed by the first infrastructure equipment in response to the determination in separate buffers of the communications device, note paragraphs 105, 11, 118, 119, etc.

    PNG
    media_image9.png
    369
    466
    media_image9.png
    Greyscale

Regarding claim 12, the communications device duplicates a radio link control entity of the communications device, the radio link control entity and the duplicate radio link control entity being used to separately handle received data packets with headers that have or have not been changed by the first infrastructure equipment in response to the determination, note paragraphs 74, 75, 83, 93.
Regarding claim 14, note figures 1, 3, paragraphs 6, 22, 138.
Regarding claim 15, note paragraphs 9, 47, 48.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2016/0044639 (Yi, et al) in view of United States Patent Application Publication 2009/0016282 (GASPARRONI, et al).
Yi, et al disclose all subject matter, note the above paragraphs, except for the new bit is added to the header of the data packets for a predetermined time after the re-establishment of the radio link control protocol layer of the first infrastructure equipment.  



GASPARRONI, et al teaches the over decade use of a new bit is added to the header of the data packets for a predetermined time after the re-establishment of the radio link control protocol layer of the first infrastructure equipment for the purpose of transmitting data on a plurality of bearers in a cellular or mobile telecommunications network, note paragraph 49.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the present application to incorporate the use of the over decade use of a new bit is added to the header of the data packets for a predetermined time after the re-establishment of the radio link control protocol layer of the first infrastructure equipment  for the purpose of transmitting data on a plurality of bearers in a cellular or mobile telecommunications network, as taught by GASPARRONI, et al, in the method of Yi, et al in order to increase the economy of scale through complexity reduction and re-use of mechanisms and protocols already defined in the fixed Internet to achieve cost savings.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2016/0044639 (Yi, et al) in view of United States Patent Application Publication 2016/0135174 (Lee, et al).
Note the above paragraphs which shows the functions in Yi, et al.

Yi, et al does not expressly shows an infrastructure equipment for use in a mobile communications network with a transmitter, receiver, and controller, but this is common and well known in the art.  The Examiner takes Official Notice as such and provides Lee, et al (note figure 17, #830, 810) as evidence.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the present application to incorporate the common and well known use of an infrastructure equipment for use in a mobile communications network with a transmitter, receiver, and controller in the infrastructure equipment of Yi, et al in order to communicate to the communication device.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 3, 5, 7, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or make obvious the claimed the determining that there is a requirement to the alter data handling resources comprises receiving at the master infrastructure equipment a notification transmitted by the secondary infrastructure equipment when the secondary infrastructure equipment exhausts a supply of unique parameter sets used in security ciphering of received radio bearers configured in dual connectivity.  The determining that there is a requirement to the alter data handling resources comprises exhausting at the secondary infrastructure equipment a supply of unique parameter sets used in security ciphering of received radio bearers configured in dual connectivity.  The new bit is added to the header of the data packets for a predetermined time after the re-establishment of the radio link control protocol layer of the first infrastructure equipment and the communications device duplicates a packet data convergence protocol entity of the communications device, the packet data convergence protocol entity and the duplicate packet data convergence protocol being used to separately handle received data packets with headers that have or have not been changed by the first infrastructure equipment in response to the determination. 

.

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.